NO. 12-14-00229-CR

                         IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS

BLAKE CARRINGTON GEE,                           §      APPEAL FROM THE 241ST
APPELLANT

V.                                              §      JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                        §      SMITH COUNTY, TEXAS

                                 MEMORANDUM OPINION
                                     PER CURIAM
       Blake Carrington Gee appeals his conviction for engaging in organized criminal activity.
Appellant’s counsel filed a brief asserting compliance with Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.
1969). Thereafter, Appellant filed a pro se brief. We affirm.


                                         BACKGROUND
       On December 1, 2013, a Smith County grand jury returned an indictment against
Appellant for the offense of engaging in organized criminal activity. With no agreement on
punishment, Appellant pleaded guilty to the offense.            After ordering and receiving the
presentence investigation report, the trial court conducted a sentencing hearing in which
Appellant called several witnesses, including himself, to testify on his behalf. The State did not
call any witnesses. At the conclusion of the hearing, the trial court found Appellant guilty of
engaging in organized criminal activity and assessed punishment at thirty years of imprisonment
with no fine. This appeal followed.
                        ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
       Appellant’s counsel has filed a brief in compliance with Anders and Gainous, and states
that he has diligently reviewed the appellate record. In compliance with Anders, Gainous, and
High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978), counsel’s brief presents a thorough
chronological summary of the procedural history of the case and further states that counsel is
unable to present any arguable issues for appeal. See Anders, 386 U.S. at 745, 87 S. Ct. at 1400;
Gainous, 436 S.W.2d at 138; see also Penson v. Ohio, 488 U.S. 75, 80, 109 S. Ct. 346, 350, 102
L. Ed. 2d 300 (1988).
       Thereafter, Appellant filed a pro se brief in which he raised the following issues: (1) his
sentence should not exceed twenty years, (2) the trial court incorrectly admonished him
regarding the range of punishment, (3) the indictment was fundamentally defective, (4) he
received ineffective assistance of counsel at trial, (5) a fatal variance existed between the
indictment and the State’s proof at trial, and (6) he received ineffective assistance of counsel on
appeal. We have considered counsel’s brief, Appellant’s pro se brief, and have also conducted
our own independent review of the appellate record. We found no reversible error. See Bledsoe
v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).


                                          CONCLUSION
       As required, Appellant’s counsel has moved for leave to withdraw. See In re Schulman,
252 S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State, 813 S.W.2d
503, 511 (Tex. Crim. App. 1991). We are in agreement with Appellant’s counsel that the appeal
is wholly frivolous. Accordingly, we grant his motion for leave to withdraw, and affirm the
judgment of the trial court. See TEX. R. APP. P. 43.2(a).
       Counsel has a duty to, within five days of the date of this opinion, send a copy of the
opinion and judgment to Appellant and advise him of his right to file a petition for discretionary
review. See TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35. Should Appellant
wish to seek further review of this case by the Texas Court of Criminal Appeals, he must either
retain an attorney to file a petition for discretionary review or he must file a pro se petition for
discretionary review. See id. at 408 n.22. Any petition for discretionary review must be filed
within thirty days after the date of this opinion or after the date this court overrules the last
timely motion for rehearing. See TEX. R. APP. P. 68.2(a). Any petition for discretionary review



                                                 2
must be filed with the clerk of the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68.3(a).
Any petition for discretionary review should comply with the requirements of Rule 68.4 of the
Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4; In re Schulman, 252 S.W.3d at
408 n.22.
Opinion delivered July 22, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)


                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JULY 22, 2015


                                         NO. 12-14-00229-CR


                                   BLAKE CARRINGTON GEE,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                 Appeal from the 241st District Court
                         of Smith County, Texas (Tr.Ct.No. 241-1861-13)

                        THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                        It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.